Citation Nr: 1640167	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1972 to June 1975, January 1991 to March 1991, and December 2003 to February 2005.  He passed away in June 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for the cause of the Veteran's death.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2015.  A copy of the hearing transcript is of record.  In February 2016, the Board requested a Veterans Health Administration (VHA) medical opinion, which was obtained in August 2016 and associated with the claims file.


FINDING OF FACT

Respiratory failure, cirrhosis, renal failure, and hepatocellular cancer are not etiologically related to service.  Hepatitis C existed prior to the Veteran's third period of active service and was not aggravated therein.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Service connection for the cause of a veteran's death requires that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was not service-connected for any conditions.  His June 2007 death certificate lists his cause of death as respiratory failure, due to cirrhosis, due to renal failure, due to hepatocellular cancer.

The appellant has asserted that the Veteran had hepatitis C which was aggravated by his period of service from 2003 to 2005 and ultimately led or contributed to his death.  In January 2004, the Veteran reported a history of hepatitis C since 1972.  However, service treatment records from the Veteran's first two periods of active service do not document any complaints, treatment, or diagnoses of hepatocellular cancer, cirrhosis, or any of the other documented causes of the Veteran's death.  There is also no evidence of confirmed hepatitis C risk factors during service, and liver function tests, including lab tests from 1991, were within normal limits.

Rather, the first documented evidence of hepatitis C is an October 1997 letter from the American Red Cross, which stated that a September 1997 blood donation by the Veteran tested positive for hepatitis C.

Thus, the pertinent questions are whether hepatitis C was aggravated during active service from 2003 to 2005, and if so, whether it caused or contributed to the Veteran's death.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When deciding a claim based on aggravation of a preexisting condition, VA must determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in the disability.  Browder v. Brown, 5 Vet. App. 268, 271   (1993).

Service treatment records from January 2004, at the beginning of the Veteran's third period of active service, document a finding of hepatitis C based on laboratory data.  However, he did not require any restrictions or a medical evaluation board (MEB).  He was cleared for deployment with universal hepatitis C precautions, and declined a liver biopsy to determine the need for related treatment.  He also declined a post-deployment examination in February 2005.

Post-service private treatment records from October 2006 document that the Veteran was diagnosed with cirrhosis due to hepatitis C.  Hepatocellular cancer was later diagnosed by sonogram in April 2007.  In June 2007, the Veteran started experiencing renal failure due to ascites and later passed away.

A VHA opinion was obtained in August 2016.  The examiner stated that the Veteran's service from 2003 to 2005 did not aggravate hepatitis C beyond its natural course.  He noted that classic exacerbating factors of hepatitis C include behavior and co-morbid health conditions, such as alcohol, tobacco, or cannabis.  None of these factors could be directly seen to be worsened by military service, particularly if appropriate care for health and comorbidities was provided during service.  If a new medication or other military-induced medical issue arose during service, then perhaps there could be some connection to hepatitis C progression, but there was no record of this in the Veteran's case.  Additional literature suggests that it is unlikely that active military service in and of itself would play a role in accelerated progression of hepatitis C-associated liver fibrosis.

Based on the above, the Board finds that the overall weight of the evidence is against a finding that hepatitis C was aggravated by the Veteran's third period of active service from 2003 to 2005.  As noted earlier, VA must determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in the disability.  In this case, hepatitis C was documented at the beginning of the Veteran's period of service, but there is no indication that it worsened during that time.  The VHA examiner also stated that service, in and of itself, would not affect the progression of hepatitis C unless other factors were present.  However, no such factors are evident in the record.  There is no other competent and probative lay or medical opinion to refute the VHA examiner's conclusion or to otherwise establish that hepatitis C was aggravated by service.

As hepatitis C was not aggravated by service, the question of whether it caused or contributed to the Veteran's death is moot.

The Board has considered the appellant's own statements made in support of her claim.  However, she has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether hepatitis C worsened during service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

When a service connection claim falls under the provisions of 38 U.S.C.A. § 1153 for aggravation, the burden falls on the appellant to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).  For the reasons discussed above, that burden has not been met, and therefore service connection for the cause of the Veteran's death must be denied.

The Board sympathizes with the appellant's loss, and has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the claim.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the appellant was provided with the relevant notice and information in a July 2007 letter prior to the initial adjudication of her claim.  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  VA also obtained a medical opinion which considers the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's hepatitis C.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  

Finally, the appellant also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


